Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to amendment filed on 6/15/22.  Claims 1-20 are pending.  Claims 1-15 are elected and claims 16-20 are withdrawn.

 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pradmanabhan (USPN. 2020/0344132).

Regarding system and method claims 1 and 10, Pradmanabhan discloses,
a blockchain comprising a plurality of blocks, each block comprising a plurality of transactions and a plurality of addresses, each transaction associated with at least one address in the plurality of addresses (figs. 1A and 9A, par. 201, index searched for block on blockchain comprising address); and
a server system in operative communication with the blockchain system, the server system comprising a processor and instructions stored in non-transitory machine-readable media, the instructions configured to cause the server system to (figs. 1A and 4C, par. 72, Server):
implement a vertical crawler to capture data from an external data source, the external data source different from the blockchain (figs. 1A, 1D and 1E, Host organization and services 107 comprising Query Interface 180 between Blockchain consensus and Database systems, Blockchain ledger and accessible public blockchain, item 177, accessible cloud platforms, and par. 72, search requests and database transactions and interactions);
annotate the captured data from the external source with at least one tag in a plurality of tags (see fig. 4A, Interfacing on Host, and fig. 3B , par. 198, 313 and 314, address/index retrieved/used for searching desired record/transaction, data or metadata, further see retrieving data to be modified to add a UUID field);
parse blockchain data of at least one block in the plurality of blocks of the blockchain; (pars. 311-312, student record saved to blockchain with related entities, separately stored MD for the student by an APP, a new student transcript is provided and added to the student record);
link the at least one tag in the plurality of tags with an address in the plurality of addresses parsed from the at least one block in the plurality of blocks of the blockchain (par. 313, data with the UUID field linking and identifying the new related entity is then written to and stored with the blockchain); and
annotate the address in the plurality of addresses with the at least one tag (par. 313 and 314, written to and stored with the blockchain as metadata). 

Regarding claims 2-9, Prardmanabhan discloses:
2. The system of claim 1, wherein the instructions are further configured to cause the server system to query the plurality of addresses in the at least one block for a property of an address in the plurality of addresses, the property associated with the at least one tag (pars. 317-318, search index, if index is known go directly to that node and retrieve relevant information).  

3. The system of claim 2, wherein the instructions are further configured to cause the server system to return each address in the plurality of addresses that are annotated with the at least on tag associated with the property queried (pars. 317-318, search index, entire sub-tree is returned).  

4. The system of claim 1, wherein the at least one tag is a first tag in the plurality of tags, and wherein the instructions are further configured to cause the server system to link a second tag in the plurality of tags with a transaction in the plurality of transactions parsed from the at least one block in the plurality of blocks of the blockchain and annotate the transaction in the plurality of transactions with the second tag (par. 313-314, data with the UUID field linking and identifying the new related entity is then written to and stored with the blockchain, the linked entities comprising a transcript and medical record).

5. The system of claim 4, wherein the instructions are further configured to cause the server system to query the plurality of addresses in the at least one block for a property of the addresses in the plurality of addresses, the property associated with at least one of the first tag and the second tag  (pars. 317-318, search index, tree, leaf, entire sub-tree is returned).  

6. The system of claim 5, wherein the instructions are further configured to cause the server system to return each address in the plurality of addresses that are annotated with at least one of the first tag and the second tag associated with the property (par. 318, entire node node hash ABC or three tags is returned).

7. The system of claim 4, wherein the instructions are further configured to cause the server system to query the plurality of transactions in the at least one block for a property of a transaction in the plurality of addresses, the property associated with at least one of the first tag and the second tag (pars. 317-318, search index, tree, leaf, entire sub-tree is returned, the search is based on searching an index).  

8. The system of claim 7, wherein the instructions are further configured to cause the server system to return each transaction in the plurality of transactions that are annotated with at least one of the first tag and the second tag associated with the property (par. 318, entire node hash ABC or three tags is returned).

9. The system of claim 1, wherein the plurality of tags comprises a user tag, a service tag, and a text tag, the user tag associated with a user account, the service tag associated with a service provider, and the text tag associated with a textual label (fig. 3A and 3C, Blockchain services and pars. 313-314, metadata and UUID comprising student transcript, medical data, and linking desired related entities).

	Regarding method claims 11-15, they comprise substantially the same subject matter as rejected system claims 2-9, respectively, and are therefore rejected on the merits.
Response to Arguments
Applicant's arguments filed 6/15/22 have been fully considered but they are not persuasive. See remarks below.

Applicant broadly alleges that the prior art does not teach all of the limitations but does not provide specific reasons.
The first limitation alleged missing comprises “a server system in operative communication with the blockchain system… comprising a processor”.
In response,
The rejection reads, “a blockchain comprising a plurality of blocks, each block comprising a plurality of transactions and a plurality of addresses, each transaction associated with at least one address in the plurality of addresses (figs. 1A and 9A, par. 201, index searched for block on blockchain comprising address); and
a server system in operative communication with the blockchain system, the server system comprising a processor and instructions stored in non-transitory machine-readable media, the instructions configured to cause the server system to (figs. 1A and 4C, par. 72, Server)”.
Figure 4C clearly illustrates webserver 175 in communication with blockchain services 190.  This allegation is believed moot.

Similarly, the rejection reads,
“implement a vertical crawler to capture data from an external data source, the external data source different from the blockchain (figs. 1A, 1D and 1E, Host organization and services 107 comprising Query Interface 180 between Blockchain consensus and Database systems, Blockchain ledger and accessible public blockchain, item 177, accessible cloud platforms, and par. 72, search requests and database transactions and interactions)”.
Figure 1D clearly discloses accessible cloud platforms 177 comprising Commerce Cloud, Marketing Cloud and Externally linked clouds 173.  Paragraph 72 further teaches performing search requests on cloud platforms 177 comprising external data.

Next limitation and rejection reads,
“annotate the captured data from the external source with at least one tag in a plurality of tags (see fig. 4A, Interfacing on Host, and fig. 3B , par. 198, 313 and 314, address/index retrieved/used for searching desired record/transaction, data or metadata, further see retrieving data to be modified to add a UUID field)”.
Paragraph 314 discloses an UUID along with metadata, or as metadata is attached to a record such as a student’s name.  This updated record may be used for identifying the record.
As noted above, all the limitations are clearly disclosed by the cited portions of the rejections, and all the limitations are taught by the prior art Padmanabhan, as discussed above.  Should Applicant have specific arguments or questions, he is welcome to contact the Examiner.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




October 5, 2022

/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153